   Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                         Page 1 of 46 PageID 1510



                                     BLOOMBERG2O2O
                                 Organizing Team lnterview Notes Template

 CANDIOATE NAME:                                                                               ATA GLANCE:
                                                                               *    org = $6000/month
 INTERVIEWER:                                                                  *    $5000 Relocation stipend
                                                                               *'   Full health, dental and vision
 INTERVIEW DATE:                                                                    benefits
                                                                               * Travel/mileage reimbursement
 IN PERSON/PHONE:
                                                                               based on turf type
                                                                               -"   Employment through
                                                                                  November 2020 with Team
                                                                                  Bloomberg (Location not
                                                                               guaranteed)




                                               EVATUATION QUESTIONS & NOTES


First, tell me about yourself: Discuss any previous
experience on campaigns and / or applicable work
(professional) experience.

Personal Story; Tell me more about why you want to do
this work.

Job Preparednessl This is a demanding job. Are you
ready to knock on 80 doors a day? Are you ready to call
strangers for 4 hours? Are you ready to work 12 hours a
dayTdaysaweek?

Scenario: You are talking to a voter who says they like
Mike but they feel like he is not electable. What would
you say t0 this voter?

Staying Motivated: Organizing is all about pushing
yourself beyond what you thought was possible. How do
you stay motivated? Tell me about a time you wanted to
quit but didn't.

Special Skills: Do you speak any other languages? Have
you done any special work with communities or
progressive groups? ls there anything else you feel we
should know about you?




CONFIDENTIAL
                                                                                                                     App.   1
    Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                             Page 2 of 46 PageID 1511



                                 BLOOMBERG2O2O

 toctsTtcs QUEsTtoNs


  Do you have access to a vehicle or reliable personaltransportation?                                YES            NO




INTERNAL EVAIUATION: Make your final evaluation notes in the box below. Does the candidate display the organizer
qualities we look for in applicants?




INTERVIEWER EVALUATION: Highlight your final evaluation in the boxes below



 lnterviewer recommends candldate for another region/department?                          YES                  NO


 lnterviewer recommends to move candidate forward?                                        YES                  NO



ORGANIZER QUAUTIES: These are some of the qualities we're looking       for in potential organizing staff:


        Congenial Disposition                          Flexible                              Understands Our Job

                 Grit                               Goal Clriented                                Passionate


            Team Player                         Prioritizes Tasks Well                      Represents Our Values




 CONFIDENTIAL
                                                                                                                         App.   2
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                     Page 3 of 46 PageID 1512




   Mike Bloomberg 2020 is building a team of talented, hardworking colleagues to share Mike's
   vision for America with voters around the country. Our approach is rooted in Mike's unique
   experience and success across the fields of government, business, and philanthropy. We are
   searching for people who share Mike's values of honesty, integrity, and inclusion to join us.


   How can you help Mike?
  As a Field Organizer you'll execute the overall field strategy in each state and maximize the
  campaign's outreach to key constituency groups. A field organizer is the eyes and ears of the
  campaign and will be responsible for daily and weekly goals, all of which will be reporled and
  tracked. This position will report to the Regional Organizing Director.


  Your responsibilities will include:
    o Being accountable for reaching individual goals and metrics outlined in the field plan by
          Regional Organizing Directors.
      r   ldentifying and tracking field staff progress to daily and weekly goals.
      o   Serving as a campaign representative within the state with community members, voters
          and volunteers.


  You'll need to have:
    o One cycle of political field or comparable political experience or issue related
          campaign/organizational management is preferred.
     o    A flexible, adaptive and composed attitude.
     o    An innate ability to execute under pressure and stay on task
     r    Experience with CRM and tracking reporting process.
     o    Phenomenal work ethic; with long hours and weekends needed
     o    Full clean driving license preferred

  Salarv: $60       oer month

 We're proud to provide all Mike Bloomberg2020 full-time employees with a
 competitive salary and comprehensive benefits coverage including health
 care, vision, and dental insurance.

 Mike Bloomberg 2020 is an equal opportunities employer, and we value diversity at our
 organization. We do not discriminate on fhe basis of race, retigion, color, national origin, sex,
 gender identity and expression, ethnicity, sexual orientation, age, maritalsfafus, veteran sfafus,
 or disability sfafus.




                                                                                   Bloom berg_S now_00000   1




                                                                                                        App-    3
     Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                          Page 4 of 46 PageID 1513
                                                                                                                         3
Offer Terms for Argunda Jefferson
 Offer Details

 Offer Created           Offer Sent          Offer Accepted
 Feb 6, 2020             Feb 6, 2020         Feb 6, 2020


 Start Date
 Feb 10, 2020


 Offer Siatus
 Hired


 New Hire Work Locatiorr by State
 Texas


 Ns:w Hire Physical Work Location by City and State




 Wi:rk Loc;ation Cily and Stale Entry ONLY lF City and $tate are NO"I listed in the c.lropclown list above



 Imp]oynrent "fype
 Full-time


 lf lhis employee is a vendor. will they need a service agreement?



Band
States


Candiclate Com;: Expectations {serni-montlrly)



Salary {*erri-monthly)
$3,000.00

Hiring Marrager



Relocaiion Needed
No


Relacation



Temporary Housing
No




                                                                                          Bloomberg_Jefferson_0000 1 7
                                               Povvered by Greenhouse

                                                                                                                   App.      4
  Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                                            Page 5 of 46 PageID 1514
                                                                                                                                                             4
I:   V<:i.i   i   nrl i-\r:quirril?
No


ii V*ii.inrl is rr:quit"<-'<i, liits it i:eierr corirplelelri'l


i'Jo[r,:s




                                                                                                                      B   loom berg_Jefferson_0000   1   8
                                                              l1)t)rvi.:r   c(i i:y   {il-rtt:rr iior   rsr-t


                                                                                                                                                     App.        5
    Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                     Page 6 of 46 PageID 1515
                                                                                                                                    5
Scorecards for Argunda Jefferson
No scorecards have been submitted




                                                                                                Bloom berg_Jefferson_0000   1   9
                                    l)s111.ri's'1 I.ly   i..i   rt:r;1   I   f1q.1.11;i'



                                                                                                                            App.        6
                          Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                  Page 7 of 46 PageID 1516
                                                                                                                                                                                           r-
                                                                                                                                                                                           O{
                                                                                                                                                                                           o.
                                                                                                                                                                                           4




       Welcome to Team DFWI                               Inbox x
                                                                                                                                                                                vtS|"Z
      Kerry Billings <kbillings@mikebloomberg'to*
                                                           ..^u,.*r6r                                                                                 un, t-eb 2, 10;59   ptu, Tl'   .h.
                                                                        ^,,^..^.n..
      Hello All,
      lf you are recejving this email' you have been offered position
                                                            a         witlr the Mike Bloomberg presidential campaign as a Field
      Congratutationsl                                                                                                          organizer in the Dallas/ Fort worth Area.


      My name is Kerry Billings and I am a Regional Organizing
                                                               Director for Central Dallas on the Bloomberg Campaign.
      the team look fonvard to worfting wi*r you over the ne).;t year.                                                I might have interviewed you, but regardless I and
                                                                                                                                                                         the rest of


      You might not have ofcially received your offer letter yet
                                                                 but our hiring tracker has indicated that you have been
      should be coming in the next 48 hours. our Dallas campaign                                                         hired by the statewide organizing Director. your hiring
                                                                                                                                                                                 letier
                                                                      HQ is al4sz7 Travis street Dallas, Texas 7520s.

      with the Texas primary rapidly approaching, we would love
                                                                for you to get started as quickly as possible so we can get
      receiving your technology' we will be in the ofice                                                                    started with the onboarding process, training and
                                                           all day tomonow. as well as the week from gam-9pm so please
                                                                                                                       stop by and introduce yourserf so we can hit the ground
                                                                                                                                                                               running.
      cc'd    on this email is the fellovr Regional organizing Director
                                                                        in the DFW area.Tracyscott is in Fort worth,
                                                                                                                       Rickey Broadway in coilin county, Brandon McGee in Denton
                                            Dallas and Alex strawn will be in Arlinston and helping                                                                                   county,
      #;#T"J#ilf#:Tt                                                                                Ms. scoft with ranant county. we are au currenflyworkins
                                                                                                                                                             in rhe Travis street office as


      Fee[ free to reach out to me at my email Kbillingg@mikeb;lsqrnbsrg.com,
                                                                              or my cell phone nurnber at 512-34g-3134 if you have
                                                                                                                                   any guestions or concems.
      Congratulations and Team DFW looks forward to wo*ing
                                                           with yout

      Sincerely,
      Kerry




Cl
an
 I
(.)
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                   Page 8 of 46 PageID 1517




        F'rom:            l)an Kanninen <dkanninen@miJcebloomberg.com>
        Sent:             Monday, March 09, 2020 A7:54PM
        'lb:              Brynne Craig <bcraig@rnikebloonlberg.com>, l.{oward Wolfson
                          <hwolfson@mikebloonrberg.colr>, Kevin Sheekey <kevin@sheekey.crom>, Kim Molstre
                          <knrolstre@mikebloomberg.com>, Maia John"^on <mjohnson@miketrloomberg.com>'
                          Mitch Ste lvart <ms tewart@mikebloomberg.com>, Patti I{arri s
                          <pattiharris @mikebloomberg.com>
        Sulrject:         Fwd: Keeping A Promise
        Attachments:      image,png

    I-Ii all:

    I know there is work being done to get Mikc to a good place on our commitment to organizqrs- including
    discussions    tomorrol.

   But I am sharing this because I think the PR and brand hit will be quite bacl if rve can't       very   soon- give
   more assurance tc the organizers than we've been able to give to this point.
                                                                                                -
   I arn gettittg dozens of theses messages already and my deputies have been getting phone bankcd by
   organizing staff. Tweets are just starting up. Our answe.rs are thin. Politico story that says we reneged on our
   cornmitment that just came out rvill just accelerate.

   Biggest flag from me is that if this narrative sets, it's a terrible juxtaposifion to the massive FRC report due
   out next week.

   As you all krrow I"m here to bs constructive and find solutions.* anri reganlless I'll he here to manage our
   way through, But I wouldn't be doing my job without making clear I see a growing and real risk to Mike's
   reputation.

   'Ib me the answer to to make clear that all organizing staff  while being asked to apply for lE positions as a
                                                                   -
   managemenl. tooi to ensure quality placement-- will be slotted into a position of some sort (location not
   guaranteed) through November, as the campaign and candidate repeatedly prorrised.

  That doesn't rnean we can't also use thc re-application to thin the herd substantially.

  But absent saying that and delivering, the exposure is going to grow.

  dk


                For:warded rnessage
  From: i\,Iilcs Ceplccha <ulr.+:lilqa.luG)ruilrchlxudtcJg.eo!0>
  Date: Mon, Mar 9, 2B2A at 7:33 PM
  Subject: Keeping A Promise
  lb:   <dliirlrri rrcn (0 mikeblaan$s.Ig.ca!CI>


  I{elio,
  I am rvriting io voice the let down that I and many others are feeliug right now. I understand that it might    be
  hard to synlpathize with people you've never met, in a different state, but my understanding is that r,ve are all


 Confidential                                                                               Bloomberg*Hamilton_001     566


                                                                                                                             EXHIBIT
                                                                                                                                6


                                                                                                                                Ann.   8
      Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                   Page 9 of 46 PageID 1518

    a team, and we need to hcld each other and our leadership accountable. A promise is a prornise, and as you
    know, field organizers were promised to have a job in some form until November. To me, this sudden reversal
    is a direct reflection on everyone involved in the decision, but one that can srill be righted.
    Thank you,

    Miles Ceplccha
    Field Organizer
    (612) 431-5990

     mike
     ILOOMIERC
                        MIKE
                        WILL GET
     2o/2Q              IT DOHE
   Dan Kanninen
   Mrke 2020 States Director
   Sent from my mobile perhaps with haste




Confidential                                                                         Bloomberg_Hami lton_00 1 567
                                                                                                            App.    9
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                          Page 10 of 46 PageID 1519


       Froml               Daniel Ensign <densign@n.rikebloomberg.corn>
       Sent:               Tuesday, March 10,2020 10;38      AM
       lb:                 Galia Slayen <gslayen   @   mikebloomberg.corn>
       Cc:                Miryam Lipper <mlipper@mikebloomberg.con>, Megan Simpson
                          <msirnpson@rnikebloomberg,com>, Rachel Nagler <rnagler@mikebloomberg.com>, Erika
                          Cudmundson <egudmundson@mikebloomberg.cor>, Cwen Rocco
                          <grocco@mikcbltlorlberg.com>, Ella Wcrdin <ewodin@rnikcblcxrmberg.com>, Chris Curry
                          <ccuriy@mikebloomberg.com), I)an Kanninen <dkanninen@mikebloomberg.com>, Molly
                          Corbett <mcorbett @ n:ikebloomberg.com>
       Subjcct:           Re: Tracking dorvn a recruiting document used in statcs

    They are getting pulled right now, should have shcrtly

    On Tue, Mar 10, 2A2A at 10:37 AM Galia Slayen<gfl lay*c-Utrgl-rxik-c_l{es;:tbBrg.corn>wrote:
      Do we have images of those ads?

       On Mon, Mar9,2A2A at.4:46 PM Miryam l-ipper <mlipper-@xi_kehl.qordletg.co,t> wrore:
          ?t


        i on Mon, Mar 9, 2a20 at4:39 PM Megan Simpson <11$rrnp$a!1gru&ebloaruhcfg,com> wrore:
           '


                 l"   i   Organizer lnterview Template


                 1__l     States - Organizing Hiring Guidelines


               Ihere were also Recruiting ads that we're run saying around the same thing on Linkedln and
               Facebook"

               On Mon, Mar 9,2020 at 4:30 PIvl Megan Simpson <rUrr:Ut5g1_('DgiksjLlgulrtljelg.conp wrore;
               , Digging...we had an interview tcmplate that was availabie in a google drive that OD's were shared
               ; on. I can see if it had it on there. We also have the guidance rve sent to states around hiring.

                 We were told early on that we could verbally tcll folks that they would have ajob through November
                 to defeat Trump but not guaranteed it would be the sarre job or in the same state.

                 I believe the recruiting firrn also used tiris language....

                 On Mon, N4ar 9" 2020 at 4:24PM Danicl En sign <densig0@nr ilieldqallbgg.colt> wlotc:
                  Adding in Chris from my team who can find this

                      On Mon, Mar 9, 202A       il 4:13 PM Galja Slaven <gdayct@liklblraufrsrrg.com> wrote;
                          Megan/Daniet -- Bllie suggested getting in touch with you to see if there was a recruitrnent
                          talking points documenf used in the states that hacl the following language. This would llot be a
                          public dor::ument, but something internal that was used by senior/rpcruiting staff. Anyway t<l see
                          if this is in any documents?'l'hanksl

                          Employment through Nol,ember 2020 with Tean: Bloornberg,location not guaranteed.



  Confidential                                                                                     Bloomberg*Hanrilton_00   1   589



                                                                                                                                      EXHIBIT
                                                                                                                                         5



                                                                                                                                        App.    10
     Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21   Page 11 of 46 PageID 1520




                        Galla Strayen
                      i grkysl@luikshloa&b$g.com

               I     Daniel Ensign
               I

                     C:502-457-701t
               i

                   lllegan Simpson
                   National Organifing Diru ctar
                   SfulHer/Hers
                   (929)80r-0383
                   mrjmpprrQrnite              .com



            Megan Simpson
            N ati onal Organiz.ing Director
            ShelHerlHers
            (929)80t -0s8s
            nulll$$s$@mkchlp$$lsrg,aa!s




          Mirya:n Lipper
          330 -7 30 -21 66 or 347 -387 -5923
      ,   MliBper@rui&ehles$herg.com




                               iEl




    Galia Slayen
    efilaystr@xxikeblos$bcltl,com




Confidential                                                      Bl oom   berg_Hamillon-Off 90
                                                                                                  11
      Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21   Page 12 of 46 PageID 1521

    DanielEnsign
    c:502-457-7A11




Confidential                                                       Bloombers_Ha   mitton_o$f   t2
       Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                         Page 13 of 46 PageID 1522


       From:             Galia Siayen <gslayen @mikebloomberg.com>
       Scnt:             Tuesday, March 1A,202A l0:37   AM
       Ib:              Miryam Lipper <mlipper@ mikebloomberg.com>
       Cc:              Megan Simpson <msimpson@mikebloomberg.com>, Rachel Nagler
                        <magler@mikebloomberg.com>, Erika Gudmundson <egudmundson@mikebloon:berg.com>,
                        9ytn Rocco <grocco@mikebloomberg.com>, Daniel Ensign <densign@mikebloomberg.com>,
                        Ella Wodin <ewodin@mikebloomberg.con>, Chris Curry <ccurry@mikebloomberg.com>, f)an
                        Kanninen <dkanninen@mikebloomberg.com>, Molly Corbett
                        <rircorbett @ mikebloornberg.con>
      Subject;          Re: Tracking down a recruiting document u.sed in states

    f)o we have images of those ads?

    On Mon, Mar 9,202A at4:46PM i\zliryarn Lipper <n:liptr_r@,ruiheblsailt_bprg.cprl> wrore:
      +*
      On Mon, Mar 9, 2020 at4:39 PM Megan Simpson <trrjit{Ult$eX^g}.Ut_kSblsql-trbgrg.csm> wrore:

             l._   j   Organizer lnterview Template


             i.-"i States - Organizing Hiring Guidelines


        T'here were also       ltecruiting ads that we're ntn saying around the same thing on Linkedln and Facebook.

        On Mon, Mar 9,2A2A *4:30 PM Me ga n S imp s on {:U!:rr p,Wn_(9111ihs[] p_g ni !]slgeff
                                                                                               tr> \.vro re :
         Digging...we had an interview template that was available in a goagle drive that OD's were shared on.
         I can see if it had it on there. we also have the guidance we sent to states around hiring.

           lVe were told early on that we could verbally tell folks that they would have a job through November
           to dei'eat Trump but not guaranteed it wouid be the same job or in tbe sarne state.

           I believe the recruitir:g firm also used this language....

           On Mon, Mar 9, 2A20 at 4:24PM Daniel Ensign <denugu(lurikshlq0ubple.as&> wrore:
            Adding in Chris from my team who can find this.

               On Mon, Mar 9, 2020 at 4:13 PM Galia Slayen <gslaystr&jt::ilicllbarthx.geam> wrore :
                Megan/Daniel -- Ellie srrggested getti ng in touch with you to see if thcre was a recruitment talking
                poirlts docuurent used in the states that had the following language. This would not be a public
                document, but something internal that was used by seniorlrecruiting staff. Anyway to see if this is
                in any documents?'fhanks !

                   Ernployment through November 2020 with Team Bloomberg,location not guaranteed




Confidential                                                                                 B lo o m be   rg_H   am   iIt   o n_O O
                                                                                                                                       lSng6.   13
          Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21   Page 14 of 46 PageID 1523

                   Galia Slayen
                   g   slalrerl@.rdksbloar::-hgfg .cpm

                 Daniel Ensign
                 C:5A2-457-7Afi

               Megan Simpson
               Natio nal Organizing Director
               She/HerlHers
               (929)801-0383
               $iLnps 0u @ ndkshl oanbgrg.com


            Megan Simpson
            National Organizing        D ire   ctor
            She/HerlIlers
            (929l,8At-0s83
           ttuir:r@.gonl


      Miryam Lipper
      YA -7 30-2166 or       347 -38] -5923
      M lippqr:@nri kcb I oqnrherg.csm

     ll   lnflge,png




                             iB




 Galia Slayen
 g$aysslgJrtkehlaa$rbs$           .s   om




Confidential                                                          Bl oo m borg_Ha m i lto n_00
                                                                                                     li\S   L4
   HLUUMBEHO, MTCHAEL R.         - Candidate overview              I FEC                                                                                4115121,1:54 PM


        SE anCase   4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 15 of 46 PageID 1524
              official website of the United States government
                  Here's howJou          know\z

                                This site is in beta, visit F.EC.goJ                                       An official website of the United Statos Govcrnment   G
                                Federal Election Commission
                                UNITED STATES -of * AMERTCA




  Home        ,    campaign finance data                       ,    candidate profiles            ,   BL0oMBERG, MICHAEL     R.




       BTOOMBERG, MICHAEL R.
       CANDIDATE FOR PRESIDENT

       lD: POOO|453O
       DEMOCRATIC PARTY




      Financial summary


           ELECTION                                                                                   TIME PERIOD

              2020                                                                            Y

                                                                                                                          2017-20r8




          Data is included from these committees:

          r       MIKE BLOOMBERG 2020 , tNc. (c0o728154)



            Total raised

                  ffil   Browse receipts



                  Coverage dates:          10    | 01 / zo19        to   12   I 31 /   zozo



https://www.fec.gov/data/cand    i   date/pO   O O1   4 SgO/
                                                                                                                                                           Page 1 of 4
                                                                                                                                                       App.      15
   BLOOMBERc, MICHAEL R.      - Candidate overview I FEC                                               4115121, 1:54 PM


                Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21           Page 16 of 46 PageID 1525




                  Total individual contri butions                                            $9 14,487.06

                       Item ized i nd ividu a I contri butions                                $65,06 2.00

                       Un   item ized i nd ivid   ua   I contri   buti ons                   $849,426.00

                  Pa   rty comm ittee contri butions                                                $o.o0

                 Other com m ittee cohtri butions                                                   $o.o0

                 Presidential public funds                                                          $o.00

                 Candidate contri butions                                              $ 1,089,225,532.1   1




                 Loans made by candidate                                                           $o.00

                Other loans                                                                        $o.o0



                Offsets to operating expenditures                                        $28,268,533.96

                Fundraising offsets                                                                $o.00

                Legal and accounting offsets                                                       $o.00

                   ER R




https://www.f ec.gov/data/candidate/pOOO14b3O/
                                                                                                               Page 2 ot 4
                                                                                                      App.         16
   BLOOMBERG, MICHAEL R.      - Candidate overview I FEC                                                                     4l't5121,1:54 PM

                  Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                 Page 17 of 46 PageID 1526
              Total spent
                  E    Browse disbursements



                  Coverage dates:       10 /   ot I zo19   to   12 I 31   /   2ozo




              E




                  Candidate loan repayments                                                                               $0.00

                  Other loan repayments                                                                                   $0.oo



                  lndividual refunds                                                                                     $o.00

                  Political party refunds                                                                                $o.00

                  Other comm ittee refu nds                                                                              $o.oo



            Newly filed summary data may not appear                            for up to 48 hours.




htt ps://www.fec.gov/data/ca ndidate/pOOO1 4 b 3O/
                                                                                                                                  Page 3 of 4
                                                                                                                            App.      17
   BLoOMBERG, MICHAEL R. - Candidate overview I FEC                                                                            4115121,   1:54 PM


                Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                      Page 18 of 46 PageID 1527
              Cash summary


                  Coverage     d   ates:   tO I 01   I zO19   to   12 / 31   I   2ozo




              Newly   filed summary          data may not oppear                  for up to 48 hours.




htt ps://www.f ec.gov/data/ca ndidate/pOOO1 4b gO/
                                                                                                                                    Page 4 ot 4
                                                                                                                               App.       l-8
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                       Page 19 of 46 PageID 1528




            H!VE


            *B[0[ltl$ta$l$
                                              PATIII0
           0n0Afi[rffi$r00n$ff0t(":
           $t00F{BtR$$pril[$llil$r[[t
           8n$lJil[ $fit{[-iltn0tlgll
           il0t|[f,l$[t, tt|ltrl f }lffi 0lIT

       'fhe former mayor-rvho \'ctoed a living wage. bill- is invesfing
                                                                        in a
       massive ground game*one tl:at wiil. sta-f inplace even if he loses.


       8i'CHt:li             Sr!J;a.l
       f   ilf:::11 rrii.i   iir,'l,j   ii;




                                                                                 li.00i,314




                                                                                                App.   19
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                               Page 20 of 46 PageID 1529




           i'           i,   htr 6;1i ,,,rtii'c Jbr a J'ot:mtl Dr:n:ocratic presidential candidate was heading
           lr,
           I
           Ft                irrlo rrrcrli:r hilrtilrurlinri. SI:r: rvould not      be   jumping on boald with one of
           ll
       *f       r   '        lil,"r t'c'ttr.r;tiltittg cerutendt:ls.   lltrt she laughed bittcr.Iy rerncrnber.ing how
    hard her ex*br.rss had worked to serape togethel carnpaign nroncy, and at lvhat is
    being now offered to her unenrployed cclleagues. "Bloorriberg is payrng organizers
    $7o or $BoI{," she said. "obviouslyhe has more rnoneythan Gocl. But that's
    runbclicvable."

    It is botb unbelievabie, compared to the salaries tr:aditionally paid to carnpaign
    workers, and totallytlue. Mike tsloomberg's gusher of spen<1ing on Tv anrl
    digital ads-he blew past $roo miliion roughly three weeks after announcing he
    rvas   luming*has, desen'edly, gotten trenrendous attention. At the sarne time,
   though, tsloornber:g is pouring nany more millions into fr:antically assembling a
   fiel<l operatian, 'Ihe deal plomises orgauizers $6,ooo a month, roughly <iouble the
   gcing latc tha.t otber Dernocratic candidates ale papng.

   The head of Bloomberg's stal-e canrpaign operation claims tire big money i.s not just
   abr:ut attracting talent to a late-starting, long shot biel" It's about fairness. "Most
   campaigns end up paying theil folks an efl'ective rate of $g, $ro, $rr, $rz iln hour,"
   sa3's flan Karrninen, a veteran of lSarack Obnma's lrryo presidential runs and

   HiIIaryClinton's     zo16 cffort. "But companies generallypay intelns $rS an hour.
  lVe 'i'e asking emplo,vees to take on far more resprinsibility and certainly lnor.c

  hcrurs and pressurc than a typical interuship, so all anuualized" raLe                                   of S72,aao,
  which works out to $6,oocl a month, rtas reallyvery apprcpliate, not extravagant."
  The salaries are also a political staten:ent: Other Bloornberg aides srrggest that
  their Democratic rivals are hypocrites for atlvocating                                 a   living rvage rvhilc pa]'lng
  campaign en:ployees lcss*ra,'hich is pretty ironic: In zo1e, as malrol of New York
  City', Bloomberg vetocd a lir.'ingwage bill that r.v-ould Jrave raised pay for: scrne jobs
  to $rr.5o an hour.

  Bioomberg is skipping the f<rur earlyvotiug states to push aii his chips onto the :5


                                                                                                                   1l-000315




                                                                                                                               App.   20
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                    Page 21 of 46 PageID 1530

     states that votc on March 3, Sulicr'l'rresday, and that deteunine
                                                                       34% of Lhe
     delegates. Bloombelg travelccl to one of thosc states on Snnday, for thc official
    cpenilrg of his North Carolina campaign headquarters. With z4 staffers, North
    Carolina is the largest Bloourberg operalicn so far, but he's hired reps in ar other
    states as well. Iftnninen says the goal is "hundreds" of paid slaffers i<nocking nn
    doors an<i staging commuuily events, which could give the campaigp at least the
    veneer of a grassloots presence. Bloomber:g is already at 5% in national polls,
    ahead of candidates who have been campaigning al)                 ,,\Arhat
                                                               1,ear.          I'r,e heard is that
    tlrey're not neces.sarily running rvitJr a plan to u'in tire nominalion," one national
    Dernocratic strategistr $ays, "but r.r'ith a plan to get delegates and to rnake sure lhis
    thing doesn't go to a craryplace in convention ci\i.,,




   The money is certainly a nice lure, but the mole intriguing palt of the Bloornberg
   campaign's emplol'mcnt pitch is that the field-organizing jobs rvill go throggh
   r\iovember, even if he loses this spring" Bloombery is plerlging to deploy a field
   operation on behalf of whoever becomes the Democlatic norninee. Just what that
  appamtus lvouid look like is still to be cleterrnined. It's hard to believe Bloombcrg
  r'r'ould spend as rnuch backing someone elsc as he wouid on hirnself at the top 9f
  the ticlret. Yetcoupled witlr the gro rnillion Eloorr:berg has pledged to back
  vulnerable llouse Democrats running, firr reelection, and the up to gzo milliorr he
  says he'll spend on a voter-r'egistration drive targeting five battleground states, tire
  Bloomberg field operation non'being cobbled together could prove a potent
  weapon in a tight generai eiection race.




                                                                                         1l-000s16




                                                                                                     App.   21.
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                    Page 22 of 46 PageID 1531




    il0$T P0ptl[An

                  J.K. Rowling Proves Her
                  Commitment to

    K.rc          Tronsphobio in Her New...
                  av   EMILY KIRKPATRICK


          -\.
          f,;i   ,Alexonder Yindmon



   ffi
     a,   r
          ,:     Confirms Trump ls l0O% o
                 Putin Puppet

                 8Y    ERIC LUTZ


                 Trump Rolly Gets Crowd
                 Moving Wilh "Mocho Mcn"
                 Despite Requests To Stop

                 uv   JORDAN HOFFMAN




  And if the Democratic noruinee tu{rls out to be Ilernie santlers, would
  Bloornberg put teus of millions of dollars behind a sophisticated operation tc get
  the socialist v'crnront senal"or clectccl tc the white I{ouse? .,r think our
  organization will aimost certainly be working for Mike as the nominee," Kannir:sn
  sal's. "But you saw that ll{ike put $Ioo   rlillion into digital   aris taking on   Don.ald
  Trump that clidnt really mention Mike's candiriacy.        T'his cornnritnrent to
  ernploying organizers thraugh Norrember is an extension of that.It's an6ther way
 fbr us, in ererything *'e do, to en$ure that it's in seniice of not just making Mike tlre
 notninec but beating Donald Trump anri heiping Democ.rats." It is unclear whethcr
 tbc field-organiziug network will be supiriied rvith the
                                                            ilrodigious snacks that
 Bloomberg pruvides at his cor.por.ate headquarters.



                                                                                        1l-0003i 7




                                                                                                     App.   22
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                           Page 23 of 46 PageID 1532


      @l1c    {$arltugtmrf,l*rt
          l)t'ltot:i   cr:'r7   j)il.s jrr I)arhr"'<.s



     Milie Bloonrber'$ wants to be presiden[, but
     he also has a firllbaclc lrlan: Ile{eat Tr.uml}
     alrd remake tlr,e llemocra'lic l]ar.[1'

     By Michael$cherer

     Jan, 13, 2A2O at12:O0 p.m. CST


     AKRON, Ohio                *   Bythe time Mike Bloomberg snif{bd the hydroponic basil growing in an old
     tire factory hete, he had already traveled r,7oo miles in three hops on his chartered plane, met
     with thc mayor of Chicago and climbed into a soybean tractor on the frozen plails of southern
     Minnesota.

     It was a shorv of force * four states in                less than t7 houls on Wednesday, each     evelt
     meticulousl-r'produced for local press, with separate rented motorcades and a button-down
    advance staffthat choreographed his movernents like a ballet. No other presidential candidate
    in the Democratic field would have tried to pull this offin January.

    As the cameras shuttered before the purple grow lights of an urban farm, he asked whether
    anyone knew the difference between a good salesman and a great onc. The gootl salesrnan, he
    explained, can face rejection at one door and mo\€ olt to the next just as convinced he will
    make the sale.

    "fire great salesman knclcks on the sarne door," he said n'ith                a sry   smilc,
                                                                                                   .


    The thing that makes Bloomberg different is that he can knock on all doors at once. Bloomberg
    is running aggressively to win the Democratic                   oo*inution, but he is simultaneously building
    out a general elcction machine to defeat President Trunrp, lvith a nerr structure
                                                                                                    - data, field
    organizing, advertising and policy                   * that aims to elect Democlats up and down the ballot even
    if the party's voters rcject tlie forrner New york mayor this spring.




                                                                                                                      App.   23
 Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 24 of 46 PageID 1533
  The party he is rnovilrg to transform, u'hich he orrly rejoined in October, has bec<lme little more
  than a b)'sl.ander to his ambition. With more than Boo employees, $zoo million in ad spen<ling
 so far and a fully catered Times $quarc office that irouses hundleds of em1:loyees, "Mike
 Bloornberg zozo,Inc." does not resembie a primary campaign in any traditional sense" It is an
 experiment in what happens to demccracy when a single faction operates without econolnic
 constrainls.

 While most presidentiai efforts start early and poor, the Bloornberg project exists in an
 inverted dimension, a fact that has caught the attention of Trump, who spent years closely
 tracking Bloomherg's political career in NewYork. The presicient has been monitoring
 Bloomberg's campaign, itnpresscd by his extraordinary spending and fearful of his potential
 rise, according to Trump confidants lvith whom the president has discussed Bloomberg. They
 spoke on the condition of   anonynity to discuss strategy.

 Llloomberg's aides, in turn, have deiighted in trying to find ways to get Trump's atlention and
i[crease his anxiety, such as the recent purchase of an $rr iniilion Supcr Bowl a<lt]rat will r:un
against a similar spot purchased by Trump's campaign. When Trump trveeted an attack on
Bloomberg on Monday', the former mayor's team r,vas delighted.

"Glad to see vou're r,r'atching our ads," Bloomberg tweeted in response.

The extravagance is part of the message, an attempt to demonstlate his competence and shorr
that he can rnanage sonrething big with good intentions.

"We also want people to know that r+'e are building   a   juggernaut pointed at Donald ?rump and
the Republican Party," said'l'im O'tsrien, a senior adviser to the campaign who has been taking
the message to state parties around the country. "One of Mike's goals is to make a machine that
lasts. This idea that hc r.rants to do a vanity run or is just buying exposure is belied by that."




                                                                                                     App.   24
 Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                           Page 25 of 46 PageID 1534




  To begin with, that means building a fully staffed general election campaign in January to win
  primary contests in March, with         a suite of   high-profile recruits on the payroll, including former
 top exccutives for F-aceboolc, Foursquare and GroupM, the lvorid's Iargest advertising media
 company J.l)'billings. No one at headquarters knows what he will ultimateiy choose to spend,
 but tliey operate for the moment without budgets, putting the rzth*richest person on the planet
 on a path to spend gr billion or more.

 He wauts Democrats to know he is happyto spread the money around. During a swing through
 Texas on Saturday, when his campaign stagcd more than r5o erents                in z7 states in a showof
 organizing prou€ss, he cast himself as a pctential benefactor and mentor fbr all state and local
 party organizations.

 "I think you look at each," I3loomberg said, when asked whether             he rvould boost them. "you
 look to see how well they're run, and if you tried to help, that you'd be able to help. That's
 number one" And nurnber two would be that your money u'ould be used efficiently. Ancl it's not
just rnclney. We can bring some atlvice."

V1/hether he wins or loses the nomination, the ubiquitous television and            digital ads he is
running have been crafted        as the   opening exchange in a conversation aborrt Trurnp's failures
that will continue through November.

'of   am looking forward to rnaking a multi-month-long case to voters that rvili end on Election
Day with his defeat," says Howard Wolfson, a top adviser overseeing the paid media efforts.

New healtlt-care spots that began airing Monday focus nearly as rnuch on attacking Trump as
introducing Bloombcrg. "America is sick of Dclnald Trump, and America is getting sicker,"
begins one ad rroice-over, as the screen shows uuflattering photos of the president. "'fhere are            1

million more uninsured Americans every year under'l'rump."

In    a sign of how ciosely   Trump is monitoring Bloomberg's spots, the president responded
Monday to a nelt, ad that denounced Trump for supporting a Justice Department lawsuit to
orerturn prcltections for people with preexisting conditions.


                                                                                                                App.   25
 Case
  "Mini4:20-cv-00488-BP     Document 93-1 Filed 04/16/21 Page 26 of 46 PageID 1535
        Mike Blocrnberg is spending a lot of rnoney on False Advertising," Trump ru:ote, in a
   trvect that was itself rnisleading. "f was the person who saved Pre-Existing Conditions in your
   Healthcare."

  ('Itump algues that he rtill urge Congress to reinstate the protections if he succeeds in court at
  renoving them.)

  Bloomberg's data operation, cryptically called l{awlr{is}r, aims to incorporate expensive
  demographic and targeting data, pafis of which can later be fed back into the party's databases
  or rcpulposed for the broader light against Trump and Republicans. The fact that he is a
  candidate gives hirn greater acce$s to party data than he would otherwise have, and as a
  candidate, he also benefits frorn lower television ad rates in swing states before their prinlary
  contests than he would if he simply advertised against Trump as a regular citizen.

  The massive campaign staffs he has been bringing on in swing states
                                                                               -   6o in Ar.izona ancl rnole
 than 8o in North Carolitra, for example, at a tirne when most canrlidates are focused in ]owa
                                                                                                            -
 have becn promised jobs through the July convention or November electicn, long afler his
 primarv campaign closes up shop"

 On the walls of the campaign headquarters in Manhatlan, on a floor previously occupied by the
 Nev"Yolk'Iimes, two digital countdoun clocks hang in pairs. One ticks to Super Tuesday,
 &farch 3, when Bloornberg hopes to pick up delegates in 14 states after declining to campaign
 in the first four contests. The other aims at the general election in Novembel.

 "Either it is going to be tJle best primary carnpaign in American history', or the greatest IE that
 has ever becn created," .said campaign manager Kevin Sheekey using tlie political iingo for an
 independent expenditure campaign, the super PAC-type efforts that wealthy interests use to
 influence elections.

All parts of any campaign that have been run before         *   an aggressive constituency operation, a
surrogate teant, a Spanish-ianguage effort,local media tearns in dozens of states scl far
                                                                                                  -     have
been buiit out. Top aides have been telling Bloonrberg to give his celiphone number to
supeldelegates whose support could playa decisive role in a contested. convention.

His campaign is turning out a steady stream of campaign swag            * sold at cost, rrot to raise
money    in the hopes of a coming demand for "I LIKII MIKE" and "Democracy is 1ot
        -                                                                                        a witcfu
hunt" T-shirts.

His orvn social set has been taken care of,   as   rvell. Flr'en though tsloombcry r,r'ili nct accept
campaign contributions, pafi of his political nperation, called Committee for Mike, is courting
\{all Street'executives, NewY.ork philanthropists       and other local leaders with special events
and r.r'eekly invite-only conference calls, The rcquest is influence,
                                                                                                                App.   26
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 27 of 46 PageID 1536
 "Ampliffour message by acting as validators in the media, within your professionnl network,
 and othcr spheres," the campaign wrote in a lecent email to the group, after Bloornberg invited
 dozens to a campaign brealdast bricfing at one cf his Uppcr East Side buildings.

 Despite all the spending, his plimary hopes depend largely on factors l'rell be3'ond his control.
 If former vice president Joe Biden performs uell in the e.arly states, Bloomberg's moderate
appeal will likely be overshadorved. But in the case of a stumble, or a divided field, Bloomberg
could position hirnself as a party broker with a minority of delegates, or as a moderate unity
candidate, aiming to trring together the party.

On the campaign      trail, mucli of what he is doing in the mcantime is defiant in its vague appeal.
An engineer by nature who likes tc talk about delegatirrg authority, he is focused on process
and.   efficient message delivery. Despite 12 years as nrayor, he is still learning to emote and talk
with his hands. I{is campaign signs have the sarne blue-on-blue design used bythe zorz
Obama campaign, and his entrance song at events, iifted flom John F. Kelry's acceptance
speech at the 2oo4 convention, is U2's "Beautiful Day."

His policy, though sontetimes nuanced on paper, is uncomplicated in presentation, leaning
iieavily on phrases known to rnove focus groups.




                                                                                                        App.   27
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 28 of 46 PageID 1537
 "My pitch, I guess," he told more than 5oo potential supporters in Ohio on Wednesday,
 reading from notes, "is if you want health insurance for ever.yone, if 1'ou want to combat
 inequality with fairer taxes and betteriobs, if you rvant to share my belief in opportunity for ail,
 if yoit support a comnitment to quality education in this country for everybody, if you want to
 clean out the      Mtite         House, ciean out the Oval Office, if you u'ant to     ge t   things done, join Team
 Bloomberg."

 At an earlier event in Chicago, only                a cnuple   hundred showed up, anri some of them seemed
 less than convinced. One group of a half-dozerl younger attenclees in thc audience said they
 found out about the event through their employer, which one )CIung \ryoman said she n'as
 "scared" to identify.

 Rut a few fcet away, fear of a different sort had produceci real support. "lVe are really scared,"
said Brenda Gordon, a teacher of dentistry from Chicago, speakiug of Trurnp. She said she
came to the event after signing up for the ernail list for a man she believed could                    nin, whom
she called "iny exception to tlie old rvhite man rule."

"He is everything Trump wishes he was," she said. "He is a real billionaire."

As Bloomber:g finished his remarks in Akron, and prepared to travel back to Quecns, rvhere his
day liad begun, he admitted that he was not looking forward to the fourth flight.

But he also wanted the crora'd to knor+'that he is just getting started.

"'Iomorrow, it starts again," he said. "I'm the lucltiest guy in the world.,'

Dauid weigel, Philip Rtrcker und Joslt Dawsey cotztt"ibuted to this report,


    lji:dated .)aiiu;ri'y   i.   20t11


    IJleclir]n 202(]: Riden defeals'I'rump

       The latest;                Congress affirms Biden's presidential win foltowing riot at U.$. Capitol


       Gfaphici How members                      of Congress voteci on counting the electoral college vote


       Live Update$l                     Trump pledges 'orderly transition'after Biden is declared winner at

      the end of a violent day

      25th Amendm€ntl                          Senior officials have discussed renroving Trump. Here's how
      that could work.


                                                                                                                        App.   28
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                                       Page 29 of 46 PageID 1538


        From:       Bloomberg Monitoring <monitori ng@mikebloomber[l,conr>
        Scnt:       Wednesday, February 12,2A20 04:59 PM
        To:         Comms <comms @mikebloornberg.com>
        Sutrjcct:   Re: CLIP I POTUS (Sirius XM) - Let's Gct After It with Chris Cuomo: Interview wirh Tim
                    O'Brien (Monday 2/10)

     l'ull Tlarrscripl

     Chris:
     Things that you care abr:ut. Either way, you wind up being caught in a confusion of focus. What is it that we
     leed? Now, counterpoint, "Oh, so early in the process," It's never early anymore. All we do is talk about these
     fiicking racss. We talk about thenr tnonth.s and months in events. fhe state of play on the democratic side, it,s
     been going for {ive , six montl'ts. It'cl beeu going so }ong that Michael Bloomberg irad tirne to assess it twice
     beforc we even had rhe {irst primary. He had a whole team going out and doing alt this statistical analysis.

    Ctuis:
    For those of you who don't know Bloomberg, let me tell you, let me just give you a little bit of insiglrt into
    this guy. I-Ie is not. successful by accident, l{e was given nothing. I{e-found ways to push out competition in
    his space by being more innovative, by having bettcr relationships and he is known,-not notorious bccause
    that has a negative cr:nnotation. Ile is known ibr having better minds around him, study the heck out of
    'uvhatever it is that ire's talking about.

    Chris:
    FIe is the opposite of our president. I{e has the insecurity of rnost genius, of most successful people,
                                                                                                                       "They
    got to bc pe<lple who know better bring thern around mc, I got to hear it. I got to hear it. t et's think about it.
    Let's do it'" 'lhafls why he decided not to run, crunched the numbers, r"w tl," field, saw the possibilities,
    figured out the permulatio:rs of what's going on rvith politics. Nor that it's some kind of scieice, bur you get a
    fcel fbr it and he's like,I don't see the lane . I don't see that it's rvorth that. I don't think it's going to trappen.
    Now what? Well, what changed'l Look at the field. It's all over the place. We're talking abtlut Iiernie arnt
    Buttigicg now' Bernie and Buttigieg? Is that who the Dernocrats wint to be at the top of rit* ticker? Are one
    of those two men your best shot at beating this president?

   Chris:
   Now, one step qualifying for our next guest. I know f irn O'Brien. lle is a fr.iend of urine. Ile is a menlor of
   mine in joumaiism. He helpcd me understancl how to do the investigation of finances and net worth when it
   !9me Donald Trump. C)kay. We'r,e been on'IY together a lot. I{e signed with MSNIIC and he was there,
          to
   He wriles at llloomberg, I reacl his pieces,I use his pieces, I speak to him on and eff, not as much now
   because he is with the Bloomberg campaign.

   Chris:
   First of all, he is n<lt on the Bloomberg campaign because he worked for Bloomberg, this obnoxious notion
   going around that his whole campaign, or people that he just noved from the contpony is not true.
                                                                                                            Okay. Tint
   can say for hirnself, but I don't want to waste time with bullshit nrguments. I-Ie is doing this as a tnatter of
   conscience. It is no diff'erent than everything he's talked to me about apolit;ically since*I've met him. So now
   he's with Bloomberg and now he is wlith us. Tim, how you doing brother?

   Tim:
   Hi Chris. l'hanks for having me on.'Ihat was vcry flaftefing, but you should alsn punch rne around like you
   do with any guests.

   Chris:

  Confidential
                                                                                                Bloomberg_Ha milton_001 1 95



                                                                                                                               EXHIBIT




                                                                                                                                 App.    29
     Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21                          Page 30 of 46 PageID 1539

    he doesn't stand up to the hypc

    Tim;
    Yeah. Mike has been in 24 States.l-Ie's been in over 30 cities. He's on the ground.I-le's done tons and tons of
   interviervs. This is not just an ad-driven campaign. And i think to a certain extent you're recognizing that in
   what you just said, it's denreaning the voters to say, "Okay, well they... " Then when they Google him and
   they see how substantial that he is, they like him and that's what dilferentjates him from Tom Steyer. And I
   would say of course it does. And it also differentiates him from every other person on the Democratic side
   who's campaigning. And I think voters are understanding that. I think also voters want somebody who can
   unily the party,I think Mike can unify more of this party than any other candidate. If he was jusr rhe stop-
   and-frisk rich guy, we wouldn't have a legion of current and former mayors of color campaigning with us
   every day. I'm in state with some of these folks.

   Chris:
   Well, a big part of that, Tlm, is the fact that why you exist in the lirst place. Mike had made an asse$sment
   that this didn't work for him. I-Ie then made a reassessment, which you and t talked hbout, rvhich I guess he
   saw sottrething in softness of Biden that right now is paying of{'. Although look, as everybcdy knows, you
   don't notice-

   Tim:
   I think there were three pieces of that. I)o you want to talk about that or   elo   something else? We can talk about
   that.

  Chris:
  Yeah. No, no. Go ahead.    f'ell   rne why did he get back in? [crosstalk 00:02:39]

  Tim:
  And I only found this out retroactively after I joined the campaign, but he looked at it in early 2}lg,liked the
  lield,I think ahnost everyone in it he was very comfortable with, so he decided to finance a voter
  identification, an influencing tool that he was going to put at the feet of whoever the Democratic nominee
  was. And then the first debate happened. I think the lirst debate shook him. I think it shook him about the
  acuity of some of the candidates. Then t think when Elizabeth Warren came out with Medicare for All, that
  shook him. And I think in Mike's heart of heafis, he rhinks we do have to move towards a single-payer
  system someday, but he thinks you have to walk voters towards a radical change likc that and that people who
  have private insurance and want to keep it should be allowed to.

 Tim:
 And I don't think it was a poliey issue as much in that case as it was a political acumen, where she's paying
 attention to the lay of the land and being able to think about policies in a political way that would allow the
 pa$y to beat Tlump. I think that was the second shoe to drop.

 Tim:
 And then he began doing his orvn polling,late summer, early fall, and he looked in several swing states that
 I've been in recently that rve're prioritizing, Michigan, Pennsylvania, Wisconsin, Arizona, North Carolina,
 'Ibxas and Florida. And the polling he got showed every Democmt competing getting rhumped by Trurnp.
 And that freaked him out. And that's when he got in. And that was the incenting force in it. We've said
 everything that we're building is going to be in the service cf the party or whoever the nominee is, even if it's
 not Mike.

 Chris:
 What does that mean by the way? Wait, what does that mean?



Confidential                                                                                   Bloom bers_Hamilton_of$B.o
                                                                                                                            30
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21          Page 31 of 46 PageID 1540

     POlrTrds



     Mike
     Bloomhe
     Pitch to
     Turn                Mihe BloomberE at the Harris County
                         Democratic Farty's JRR Sinner in Houston on
                         February lg,2OZA.

2
     Texas               Photograph by Jeff Solomon
EI
:
     Blue in                               he rnost important thing

     It{ovemb er                           toknowaboutMike
                                           Bloombergis thathe's

     Sounds                                rich. Very very rich.
                                           Richer than you or me or

     Too                                   DonaldTrumporH. Ross
                                       Perot Sr., or anyone else

     Good      United
                         who's ever run for president of the
                                 States. With a net worth of more

     to Be                than $65 billion, he's richer than
                          Michael Dell, JerryJones, Tihnan

     True-               Fertitta, Tito Beveridge, Drayton
                         Melane, andRed McCombs combined.

     and It              If Mike Bloombergwoke up tomorrow
                         with a bank account showing that he had

     Might               the same amount of moneyas Mark
                         Cuban ($4.l biilion), it would mean that

     Be                  Bloomberg had somehow lost about as
                         much money a$ any single human being
                         in the history of the worid overnight.

                         You need to know how rich Mike




                                                                                 fffi|r-
                                                                                 l-*-
  Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 32 of 46 PageID 1541
  ldealistic young       Bloomberg is, because his entire
 people in the            carnpaign-and especially what he's
 Bloomberg                building in Texas, where het created a
 campaign believe        juggernaut the size of which no
they'll stay in          presidential campaign has ever even
Texas through            dreamed of puttingtogether in the state
November. But               und.erlined by the truly staggering
that's not what          -is
                         wealth that the ninth richest person in
top staff are            the world possesses. It's central to the
promising.
                         pitch that his carnpaign has made, both
                         to the field organizers it's hired   in
ffi
                         unprecedented numbers (rnore than 160
BY      pAN $oLOM.gN
                         in Texas alone) and to the voters those
                         field organizers are trying to turn out
T}ATE   FEB 25, AOSO
                         next week on Super Tuesday, which the

SHARE
                        Blocmberg campaign says it expects to
                        win in Texas. (?he Bernie Sanders
NOTES   2 COMMENTS      carnpaign, which aiso expects to      win
                        Texas, has just flve offices in the state.)
                        Bloombergis rich enough that he
                        doesn't need to rnanage expectations
                        around a primary in a state where he's
                        never polled better than third place.

                        He's rich enough that his campaign touts
                        the rnoneyhe's able to spend self-
                        funding his campaign as one of its key
                        selling points to undecided voters.
                       Bloomberg his campaign insists, is the
                       only candidate who can beat Donald
                       Trump. Bloomberg staffers and
                       volunteers will tell you that Trump filed
                       for reelection the day he took office,
                       which is true. They'll saythat the
                       resources Trump will bringtc bear on
                       his campaign are gleater than any other
                                                                            App.   32
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21     Page 33 of 46 PageID 1542
                        candidate in history, which is also
                        almost certain to be true. They'll point
                        cut that Trump had more than $2OO
                        million cash on hand in January, roughly
                        six times what Bernie Sanders, the
                        currentfront-runner, had in the bankat
                        the end of the rnonth. Listening as a
                        campaign volunteer called voters from
                       Bloomberg's South Austin office in early
                       February, I heard the pitch they made to
                       the undecided: "This is goingto be the
                       most expensive campaign in history and
                       only Mike has the resources to eornpete
                       with Trump." If you're worried that
                       Bloomberg is trying to buy the
                       Democratic nomination, the argument
                       to primaryvoters whose top priorityis
                       defeating Donald Trump (which is most
                       of them) seems to be, relax*ifhe can do
                       thal   he canprobably buy the presidency,
                       toa.

                       Hek also rich enough that he's been able
                       to recruit staffbypa]ryng even lcwer-
                       level field organizers the unheard-of
                       sum of $6,000   a   month-rnore than the
                      median family income in Texas. Het
                      also made the unusual pramise that
                      those field organizers wiil keep their
                      jobs through the electian in November,
                      whether or not Bloomberg ends up
                      securingthe nomination. In other
                      words, come November, an army of
                      highly skilled, Bloornb erg-fu nded
                      political organizers expect to be on the
                      ground in swing states around the
                                                                              App.   33
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21        Page 34 of 46 PageID 1543
                         country, workingonbehalf of down-
                         baliot candidates for Congress, the
                         Senate, and statehouses across the
                         nation, and maybe even supportingthe
                         campaign of current front-runner
                         Bernie Sanders, the democratic socialist
                        who has railed against the "billionaire
                        class" for decades. That's a hell of a deal.
                        Though parts of the Bloomberg machine
                        mayhave attracted some grifters, the
                        folks I met in Texas are surprisingly
                        idealistic, if not necessarily ideological.
                        Most of them were uncommitted to a
                        candidate (or had their favorite drop out
                        before voting began) and the eampaign,s
                        pitchto on-the-ground staff-make a
                        good salary and help win Texas for the
                        eventual Democratic nominee-has
                       drawn a lot of young people who care a
                       lot about tryrng to turn Texas blue.

                       "Partyunity   is   reallybigfor   me,,, says
                        Cynthia Hinojosa, a field organizer
                        based in the Rio Grande Valley. '.All this
                        nonsense of mudslingingdoes more
                       harm than good. Mike's campaign and
                       messaging is all about unity, not saying
                       bad things about one another. Homing
                       in on that was something that really
                       drew my attention to Mike."

                      Hinojosa graduated from Texas State in
                      2AL7, and was immediately hired by the
                      campaign of Erin Zwiener, a B2-year-old
                      running an uphill ZO1S campaign in
                      I{ays Countyfor the Texas House. She
                      worked for Zwiener throughout her                          App.   34
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 35 of 46 PageID 1544
                        upset victory, and then continued on
                        Zwiener's reelection campaign for part
                        af Z3lg,before moving back to her
                        hometown of Mission. She was excited
                        to return to the Rio Grande Valley and
                        put her campaign skills work at home,
                       rebuilding lists and engaging voters
                       every day. She gets to draw a nice saiary
                       while building her r6sumd and
                       developing an electoral infrastructure
                       that, she hopes, can iast for years to
                       come. *What Mike is doing here is a real
                       opportunity for Texas," Hinojosa says.

                       But it's not at all clear that Bloomberg
                       plans to keep his Texas staffin Texas.
                       When you talk to senior-level campaign
                       staff, things get fuzzy.Ashlea Turner, the
                       campaign's state director, says that no
                       specific post-Super Tuesday plans have     '


                       been made yet in Texas, either for senior
                       staff or for ground-level field organizers.
                      The campaign announced that it would
                      open nineteen field offices before the
                      primary, with more than one each in
                      Houston, Austin, and Dallas, plus others
                      in spots that have never seen a
                      Democratic presidential office before,
                      lihe Beaumont, Laredq and San Marcos.
                      But they ean't say for sure which of them
                      will be open through Novernber, and
                      which ones might close up shop shortly
                      after Super'Iuesday.

                      'We haven't got any directives on post-
                      March 3 activity. The only thing we
                      knowis that the fieldteam are the only              App.   35

                                        \
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 36 of 46 PageID 1545
                        ones who have positions guaranteed
                        through November, whether Mike
                        Bloombergis on the ticket or not,,,
                        Turner says, noting that senior*level
                        positions like her own were accepted
                       without the long-term promise made to
                       field staffers. Does that mean that the
                       long-termjob offered to someone like
                       Hinojosa might end up being in
                       Michigan, Wisconsin, or pennsyivania,
                       instead of turning Texas blue? "We d.on,t
                       knowthe answerto that," she says.

                       Owen Townsend is the sort of regional
                       organizing director that any campaign
                       would be lucky to employ. He's friendly
                       and reientlesslyupbeat, the kind of
                       personrvho seems to think every
                       Tuesdayis a super Tuesday. AVirginia
                       native, he joined Claire McCaskill,s
                      Senate carnpaign in 2018 shortly after
                      graduatingfrom high school, then in
                      March 2Ol9 he landed his dream job
                      working for the presidential campaign of
                      Beto O'Rourke, his political idol. When
                      O'Rourke pulled the plug on his
                      presidential ambiticns in November,
                      Townsend was heartbroken, but he
                      bounced back by taking a short-term
                      role with Joe Biden's campaign to work
                      on the Iowa caucus, with plans to leave
                      for greener pastures once that wrapped
                     up in early February. When Bloomberg
                     came calling itwas the perfect
                     opportunity: He could work to beat
                     Trump, try to uni$rthe party, and have a
                                                                          App.   36
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 37 of 46 PageID 1546
                        steady job in a well-funded campaign
                        afterbouncing around from campaign to
                       campaign. In earlyFebruary he moved
                       to San Marcss to run Blcomberg's field
                       office in Hays County and finally got tc
                       trythe Whataburger he had heard so
                       much about from Beto.

                       Townsend describes himself as ,.very,
                       very lcft," but Bloomberg,s one-
                       percenter status and more moderate
                       politics dan't bother him. He,s more
                       interested in bringing his experience
                       with rural and suburbanvoters in the
                       Midwest to Texas. Bloomberg he thinks,
                      is the Democrat who can coiiect Texas,s
                      38 electoralvotes. "ffwe're goingto win
                      Texas, we have to pick someon€ who can
                      appeal to both left and right,,,he says. So
                      he's been reaching out, developing a
                      strategyto connect with people in every
                      part of Hays County-the rural voters in
                      the Hill Country part of the district, the
                      coliege students who sometimes still
                      mistake the office space het d,ecorated
                      with "Texas for Mike" signs for a used
                      bookstore, and the suburbanvoters
                      along I-35 who commute tc Austin or
                     San  Antonio for work. And if working for
                     the Bloomberg campaign might carry
                     some stigma amongiocal Democrats,
                     well, Tormsend feels like the long-term
                     commitment he's counting on fronr the
                     campaign will heip r;r'in people over in
                     the end.

                     "'Whenever I go to a local Dems meeting              App.   37
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 38 of 46 PageID 1547
                        I'm like, 'I'm goingto be here until
                        November, no matter what.'Feel free to
                        trash Bloomberg all you want, but I,m
                        goingto be the guyspendingrnillions of
                       dollars to help out your countyparty,,, he
                       says. "It's kind of funny when you see
                       people say,'Oh, Bloomberg's just coming
                       into town to buy up the place,' and we,re
                       knocking on two thousand doors on a
                       weekend. Everything we're doing we're
                       doing for the betterment of the party,
                       and for Texas. And I think people are
                       startingto   see that.   It   makes   it feel much
                       more real thatwe are here to stay, we are
                       here to help out Texas."

                       Townsend describes whathe was told
                       about Texas when he tookthe job as
                      "basically like a verbal promise,,, and
                      doesn't seem worried that the campaign
                       rnight not keep it. When I asked a
                       Bloomberg campaign spokesperson to
                       confirm that tire offftces in San Marcos
                      and the rest of the state would stich
                      around for as long as Townsend thinks
                      theywill, she was coy. "The official line
                      from the campaign is that field
                      operations that Mike Bloornberg 2OZO
                      has put in place will roll into the general
                      electionwhether het the nominee or
                      not," she said, before askingto go offthe
                      record.

                     On   a norrnal presidential campaign,
                     none of that would be unusual. Texas
                     might be in play in the general election,
                     but it's not the same sor"t of high-stakes             App.   3B
    Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 39 of 46 PageID 1548
                            swing state that Michig"n, Fennsylvania,
                               Wisconsin, Florida, or Arizona-other
                               states where Bloomberghas a Texas-
                               sized field operation*are gualanteed to
                              be. Any campaign, when tryrng to decide
                              where to focus, would choose to
                              redeploy resources to the frontline
                              battleground states.

                              But the whole argpment for Bloomberg
                              2AZA is that it isn't just any campaign.
                              It's the one runbythe self-funding
                              billionaire who has the resources to take
                              on Donald Trurnp, and whose pitch to
                              voters is that he can fight everybattle on
                              every front, all at once" Staffers on the
                              ground have internalized that message.
                              The Bloomberg campaign has recruited.
                              an unprecedentedlylarge army of
                           idealistic young people who want to do
                           long-term good in the communities
                           they're invested in, with the
                          understanding that the}"ve signed on
                          with a campaign that's hired them to
                          spend the next nine months doingjust
                          that. Sometime after Super ?uesday,
                          they'll find out if the man they,re
                          working for is willing to put his money
                          where his mouth is.




k                         k
                          POPULAR                      LATE$T
g COMMENTS
                                                                              App.   39
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21        Page 40 of 46 PageID 1549
      POLtTtCS




      Bloonrbe
      Promise
      His
     Texas                Fbrmer Democratic praeidentirl candidnta
                          Mike Bloomberg addre*ses hir etaff and the
                          media after Fnnouncing that hs will be
    Staff                 ending hie campaign.
                          $pencer Platt/eetty


    Iobs
                                        ackin the halcyon days
    TiII                                of late January*before
                                        the Iowacaucuses
    Itlovembe                           melted down, before an

    Then
    Fired
                              I         ascendant Bernie
                                        Sanders was supplanted
                                        bya triumphant Joe
                          Biden, backwhen pete Butti$egand
                         Amy Klobuchar were viable candidates
   Them                  in their own right and not small parts
                         of the Biden machine that sought to
   AII                   cruise its wayto the convention*Tim
                         O'Brien" senior adviser to Mike
   Anyway                Bloomberg's presidential campaign,
                         came to the eandidate,s SouthAustin
                         headquarters to talk about the future.

                         O'Brien, clear-eyed political thinker
                                    a
                        who spent most of his career as a
                        journalist, explained to me that he saw

                                                                       1l-000020




                                                                                   App.   40
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21       Page 41 of 46 PageID 1550
   oung peopte
    Y                    Bloombergk path to the nomination
 took jobs they          runningthrough Texas, and that its
 thought would           best chances of succeedingwould
 help turn Texas         come if you saw the delegates from the
 blue.                   first four primary states split among a
                         number of candidates, But he wasn,t
k                        worried about what it wculd mean if
BY      PAN              that didn'thappen-he and the
        sol-*M0N
                        carnpaign, he told me, where prepared
0ATE    MAR 10, 2020
                        for everypossibility, ineluding the one
                        that exists right now.
SHARE
                        "If Biden comes out of it as the clear
NOTES 2I COMMENTS       leader, yor.rlre going to see a iot of the
                        party falling behind him, and that
                        changes our calculus,,, O,Brien said in
                       the former taco-themed pop-up on
                       South Congress, near St. Edwards
                        Universiff. "But, you know, for us-and
                       we've said this a lot publicly now*
                       'we're hiringpeople
                                             for a year. ?his
                       affice is goingto be open till
                       November. Everybody is being hired
                       through the election.,'



                           Thank you for reading lexas
                                       Monthly
                             Now more than evar Texans are
                          connecting over shared stories. Enjoy
                           your unlimited access to our site. To
                              have lexas Manthly magazine
                                 delivered to your home,
                              become a subscriber today,



                                                                                      App.   47
                                                                         ,fi-000021
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 42 of 46 PageID 1551
                         The campaign ftad indeed said that a
                         Iot publicly, but it stiil seemed worth
                         confirming. Committing to people for
                         nearly a year, even if your campaign is
                        rejected by voters-especially at the
                        salaries Bloomberg rfiras payrng even
                        his lower-level fi eld organizers*is
                        unheard-of in politics, and for good
                        reason: it would take one of the richest
                        people on the planet to be able ta
                        afford that. Bloomberg, of course, is
                        one of those peopie.


                       "You said everybody is?', I asked
                       O'Brien,

                       "fn every state. Every state. Full time.
                       We're payrng twice as much as most
                       campaigns pay for our team. And we,re
                       signing them on for a year. This office
                       is open for a yeat,', he stressed.
                       "Beeause we're building this big
                      political machine that Mike wants to
                      put at the service of the parf5l or
                      ultimatelywhoever the nominee is.
                      Because first and foremost he vrants to
                      see Trump beaten, and that,s really
                      what inforrned his decision to jump in
                      the raee."

                      On Monday morning, via a conference
                      eall, the Bloomberg campaign
                     announced that it would be taking
                     back its publie and private
                     commitments to that team. Staff at the
                                                                                App.   42

                                                                    1l-000022
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 43 of 46 PageID 1552
                         South Congress field offce,like all of
                         Bloomberg's offices in Texas, were told
                         they could keep the shiny new
                         MacBooks and iPhones theyreceived
                        when theytook the job, and that theyd
                        be paid through the end of March-but
                        their jobs with Bloomberg\4rere over,
                        most of thern effective immediately.
                        (Some were asked to stay on for a few
                        more days to wrap up administrative
                        loose ends.) If theywanted to tryto
                        continue on with Bloornberg,s efforts
                        to see Trump beaten in the fall, they
                        were invited to applyforjobs in the
                       states that the campaign says   it,il be
                       focusingits efforts on.

                       Back in January O'Brien said there
                       were going to be seven such states.
                       "Michi gan, Wisconsin, pennsylvania
                      Arizon4 North Carolina, Texas, and
                      Florid4" he told me. "Those are the
                      states where we think the juice is going
                      to be in 2020. We're very optimistic
                      that we can turn Texas blue this year.
                      There's a lot of momentum behind
                      that. Texas is such a huge and pivotal
                      state that
                               it would have a seismic
                      impact around everything,,

                      O'Brien didn't imrnediately return a
                      caII to explain what changed, in terms
                      of Texas's role, between late January
                      and the conference call on March 9.
                     When I asked the Bloomberg
                                                                                App.   43

                                                                    11-000023
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21          Page 44 of 46 PageID 1553
                          campaign whether fired staffers would
                          be given priority in hiring in the states
                         that apparentlydo still have'Juice,,, f
                         received a statement, attributable to ,,a
                         carnpaign   sp oke spers   on.,,

                             we've said over the course of the
                         "r{,s
                         carnpaign, this election will come
                        down to sixbattleground states. It,s
                        imperative that we invest there with
                        staff and infrastructure. Staff who were
                        working in non-battleground states
                        and would tike to learn about future
                        opportunities in the battleground
                        states are being asked to let us know so
                        we can considerthem forjobs there.,,
                        Six, of course, is less than seven, the
                        number O'Brien gave me in January.
                       The campaign also didn,t directly
                       answer the question of whether those
                       fired staffers would be prioritized, in
                       hiring for whatever new campaign
                       Bloomberg may launch.

                       The Dernocratic National Committee,
                       meanwhile, added Texas to its list of
                      target states inlate February. More
                      voters participated in the Democratic
                      primary than in the GOp prirnaryin
                      this state for the first time since 200g,
                      helping Joe Biden beat Bernie Sanders
                      by nearly f00,000 votes (and Mike
                      Bloomberg by more than 4OO,0O0).           It
                      does seem, in otherwords,like the
                      Dernocratic party sees an opportunity
                                                                                        App.   44

                                                                            1l-000024
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21 Page 45 of 46 PageID 1554
                         to put Texas in play in 2020-and with
                         SB electoral votes, it could,urin the
                         presidencyfor Joe Biden or Bernie
                        Sanders even if the nominee were to
                        Iose all of the other six states on
                        Bioomberg's list of battleground
                        states. The Texas House of
                        Representatives is also in reach, there
                        are nine competitive conglessionai
                        races in the state (six of which would
                        replace a Republican representative),
                        and one seat in the U.S. Senate within
                        the realm of possibility for Democrats
                        in ?exas, too,

                       In order to accompiish any of that,
                       though, they'll have to do it without
                       Bloomberg's money, resources, or the
                       field staffers to whom his eampaign
                       had promised jobs. No staffer was able
                       to speak on the record about their
                       experience working fo r Bloomberg*
                       the campaign made liberal use of
                       nondisclosure agreements for field
                       organizers-but they all expressed a
                      general sense of disappointment. No
                      Ionger would they have the chance to
                      help rnake Texas competitive for
                      Democrats, When I spoke with staffers
                      prior to Super Tuesday, back when the
                     campaign was still going strong, I met
                     surprisingly ideatistic young people
                     who believed that wcrking to turn
                     Texas blue was worth making a deal
                     with a billionaire who maynot have
                                                                                App.   45

                                                                    li-000025
 at
Case 4:20-cv-00488-BP Document 93-1 Filed 04/16/21

COMMENTS
                         shared all of theirvalues.
                                                           Page 46 of 46 PageID 1555
                                                          Alotof folks
                                 worked hard for the candidate in order
                                 to keep up their end of the bargain. In
                                   e end, theywere the only ones who
sl-{rtE                          did,

TAOS: frlEltt$, POI,JIIC& ASAS
pRESIpENflAL
               FLECTtON,
rt|$fiAErBLpOMEqRC




                                                                                        App.   46

                                                                            1l-000026
